Title: To John Adams from Samuel Cooper Johonnot, 17 October 1780
From: Johonnot, Samuel Cooper
To: Adams, John


     
      Respected Sir
      Passy Tuesday 17 Octr. 1780
     
     I have found a little Inconvenience in having nobody here on the Spot, that I could call my Guardian. I spoke to Doctor Franklin of it who directed me to write to you and to inform you that if you would agree to it he would take me under his Care. I receiv’d the other Day a Letter from my Grandpappa in which he told me that my Father had sent you a large Remittance which if you receive and agree to the above Proposal, you will be so good as to transmit to Doctor Franklin and you will in the same Time much oblige Your Most humble & obedient Servant
     
      S. Cooper
     
    